      6:18-cv-00108-RAW Document 284 Filed in ED/OK on 06/26/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

                                                     )
AUSTIN P. BOND, as Special Administrator             )
of the Estate of BILLY WOODS, Deceased,              )
                                                     )
          Plaintiff,                                 )
                                                     )      Case No.: 18-CV-108-RAW
vs.                                                  )
                                                     )
                                                     )      Jury Trial Demanded
                                                     )      Attorney Lien Claimed
BOARD OF COUNTY COMMISSIONERS                        )
OF MUSKOGEE COUNTY, OKLAHOMA,                        )
                                                     )
          Defendant.                                 )

                       PLAINTIFF’S DESIGNATIONS OF DEPOSITION
                        TESTIMONY OF WITNESS ANGELA MILLER

          COMES NOW the Plaintiff, Austin P. Bond (“Plaintiff”), as the Special Administrator of

the Estate of Billy Woods, deceased (“Billy” or “Mr. Woods”), and, pursuant to Fed. R. Civ. P.

32(a)(4)(B) and (D), submits the following deposition designations of former-Defendant Angela

Miller:

                          Page Number      Lines
                          9                4-6, 13-19
                          11               12-18
                          12               15-25
                          13               1-3, 15-18
                          21               18-25
                          22               1
                          29               22-25
                          30               1-13, 19-23
                          35               22-25
                          36               1-8
                          52               2-8, 16-23
                          53               18-25
                          54               1-2
                          86               9-25
                          87               1, 9-25
                          88               2-21, 25


                                                1
    6:18-cv-00108-RAW Document 284 Filed in ED/OK on 06/26/20 Page 2 of 2



                         89                 1-25
                         90                 1-6
                         92                 12-25
                         93                 1-11
                         119                7-12
                         124                11-25
                         126                14-17
                         127                22-25
                         128                1-19
                         251                4-13
                         253                8-12, 15-24
                         254                2-5
                         256                2-9
                         258                10



                                              Respectfully submitted,

                                              SMOLEN & ROYTMAN

                                              /s/ Bryon D. Helm
                                              Daniel E. Smolen, OBA #19943
                                              Robert M. Blakemore, OBA #18656
                                              Bryon D. Helm, OBA #33003
                                              701 South Cincinnati Avenue
                                              Tulsa, OK 74119
                                              (918) 585-2667
                                              (918) 585-2669 Fax
                                              danielsmolen@ssrok.com
                                              bobblakemore@ssrok.com
                                              bryonhelm@ssrok.com

                                              Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of June 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all ECF registrants who have appeared in this case.

                                      /s/ Bryon D. Helm



                                                 2
